           Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID PERRY                                        :           CIVIL ACTION
                                                    :
    v.                                              :           No. 19-3255
                                                    :
 ANDREW SAUL                                        :
 COMMISSIONER OF SOCIAL                             :
 SECURITY                                           :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                         September 15, 2020

         Plaintiff David Perry seeks review of the Commissioner of Social Security’s denial of his

claim for disability insurance benefits and social security income due to his impairments including

HIV, chronic obstructive pulmonary disease, nerve damage in back of neck, and posttraumatic

stress disorder. Despite these impairments, the Administrative Law Judge (ALJ) denied Perry’s

claim because he found Perry was able to perform past relevant work as a security guard. Perry

disputes, among other things, whether his security guard job qualifies as past relevant work

because he performed the job under special conditions of a work rehabilitation program. On July

31, 2020, United States Magistrate Judge Marilyn Heffley issued a Report and Recommendation

(R&R) recommending this Court deny Perry’s request for review. Perry objects to the R&R’s

conclusion that the ALJ’s finding as to his security guard job was supported by substantial

evidence. He also makes several other objections. However, because it is not clear whether Perry

worked as a security guard under special conditions and the ALJ failed to develop the record on

this issue, the Court will sustain Perry’s first objection. Perry’s request for review will be granted,

and this case will be remanded to the Commissioner for further proceedings consistent with this

Memorandum.
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 2 of 11




BACKGROUND

       Perry is 62 years old and has a high school equivalency certificate. In his past, Perry served

14.5 years in prison and struggled with substance abuse. Perry suffers from HIV, chronic

obstructive pulmonary disease, nerve damage in his neck, and posttraumatic stress disorder.

       After his release from prison in 1999, Perry worked as a cook, dishwasher, maintenance

personnel, production line worker, and security guard. However, Perry only made sufficient

earnings for his work as a security guard to qualify as substantial gainful activity. Perry worked as

a security guard for a rehabilitation program, the Ready, Willing & Able (RWA) program of the

Doe Fund, Inc. The RWA program works with people transitioning from incarceration or

homelessness and assists them in finding gainful employment. See R. at 36. Perry was also a client

of the RWA program, although the record is unclear as to whether his employment was part of the

program or whether it occurred after he completed the program. See id. at 35–36.

       Perry applied for disability and social security benefits on August 26, 2016. See R. at 15.

After his claim was denied, he requested a hearing before an ALJ. The ALJ held a hearing on

Perry’s claims on July 17, 2018. At that hearing, the ALJ heard testimony from Perry and a

vocational expert. Perry testified as to his history, conditions, and previous employment. The

vocational expert gave an opinion as to whether Perry’s security guard job was classified as an

unskilled job (SVP 2) or a semiskilled job (SVP 3) and whether Perry could still perform that job.

The vocational expert opined that the security guard job is an SVP 3 job as performed in the

national economy, but an SVP 2 job as Perry performed it at Doe Fund, Inc. See R. at 55.

       On October 17, 2018, the ALJ issued a written decision applying the Social Security

Administration’s five-step sequential evaluation process for determining whether an individual is

disabled, see 20 C.F.R. § 404.1520, and found Perry was not disabled, and therefore not entitled




                                                 2
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 3 of 11




to benefits. Perry appealed the denial of benefits, but the Appeals Council denied his request for

review on July 5, 2019. Perry then filed this action, which was referred to Judge Heffley for an

R&R. On July 31, 2020, Judge Heffley issued the R&R recommending Perry’s request for review

be denied. Perry now objects to the R&R.

       Perry’s objections mirror his challenges in his request for review. He first objects to the

R&R’s conclusion that the ALJ’s finding of his security guard job as past relevant work was

supported by substantial evidence. On this same issue, Perry contends the ALJ failed to develop

the record as to whether he performed his security guard job under special conditions, thus

precluding a finding of substantial gainful activity and past relevant work. He also objects to the

R&R’s conclusion regarding (1) whether the ALJ was permitted to rely on equivocal vocational

expert evidence, (2) whether the ALJ complied with two social security rulings, SSR 00-4p and

82-62, and (3) the ALJ’s rejection of medical opinion evidence of Dr. Ronald Karpf—who

provided a mental status evaluation—without reasonable explanation.

DISCUSSION

       The Court will grant Perry’s request for review and sustain his objections in part because

the Court concludes the record is not clear as to whether Perry worked as a security guard under

special conditions and the ALJ did not sufficiently develop the record on this issue. As a result,

the Court will remand this case to the Commissioner to grant Perry a second hearing in which the

record can be fully developed as to whether he worked as a security guard under special conditions.

Because the ALJ’s finding of the security guard job as past relevant work resulted in his conclusion

that Perry could perform that past relevant work and was not disabled, the ALJ should also

reevaluate these issues on remand. As for Perry’s other objections, the Court will not address the

objections relevant to the determination of the security guard job as past relevant work; however,




                                                 3
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 4 of 11




the Court will overrule Perry’s last objection because the ALJ sufficiently explained his rejection

of Dr. Karpf’s opinion.

       In reviewing objections to a report and recommendation issued by a magistrate judge, a

district court must “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1).

Judicial review of a final decision of the Commissioner, in contrast, is deferential. A court must

affirm the Commissioner’s decision “so long as his conclusions are supported by substantial

evidence.” Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir. 2014). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (quoting Reefer v. Barnhart, 326 F.3d

376, 379 (3d Cir. 2003)). Substantial evidence “is ‘more than a mere scintilla but may be somewhat

less than a preponderance of the evidence.’” Id. (quoting Ginsburg v. Richardson, 436 F.2d 1146,

1148 (3d Cir. 1971)). If the ALJ’s decision is supported by substantial evidence, the district court

is bound by the ALJ’s findings, even if it “would have decided the factual inquiry differently.”

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).

       The Court will sustain Perry’s first objection in which he challenges the finding of his

security guard job as past relevant work. Perry asserts his work as a security guard was subject to

special conditions of the RWA rehabilitation program. The R&R recommends overruling Perry’s

argument and contends the record shows Perry worked as a security guard after he graduated from

the program and was thus not subject to any special conditions. See R. & R. 6–7. However, upon

de novo review of the record, it is not clear whether Perry worked as a security guard after he

graduated from the RWA program or while he was in the program. Further, the record is not fully

developed as to whether Perry performed under any special conditions of the RWA program.




                                                 4
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 5 of 11




       Past relevant work is defined as “work that [a claimant] ha[s] done within the past 15 years,

that was substantial gainful activity, and that lasted long enough for [the claimant] to learn to do

it.” 20 C.F.R. § 404.1560. Substantial gainful activity is “work activity that involves doing

significant physical or mental activities . . . [that is] done for pay or profit.” Id. § 404.1572. Work

performed under special conditions, “such as work done in a sheltered workshop or as a patient in

the hospital,” may be considered substantial gainful activity; however, not all work performed

under special conditions will show a claimant has the ability to perform substantial gainful activity.

See id. § 404.1573. If work is performed under special conditions, the Commissioner “may find

that it does not show [a claimant] [has] the ability to do substantial gainful activity.” Id. Some

examples of special conditions include:

       (1) Receiving special assistance from other employees in performing work;
       (2) Being allowed to work irregular hours or take frequent rest periods;
       (3) Being provided with special equipment or were assigned work especially suited
           to the claimant’s impairment;
       (4) Working only because of specially arranged circumstances, for example, other
           persons helped the claimant prepare for or get to and from work;
       (5) Being permitted to work at a lower standard of productivity or efficiency than
           other employees; or
       (6) Being given the opportunity to work despite the claimant’s impairment because
           of family relationship, past association with the employer, or the employer's
           concern for the claimant’s welfare.

Id. Even when special conditions prevent a finding of substantial gainful activity, the work may

still show a claimant’s ability to perform work at the substantial gainful activity level. See id.

       As noted in the R&R, working as part of a rehabilitation program may qualify as working

in a sheltered workshop. See SSR 83-33, 1983 WL 31255, at *7. If Perry’s security guard job was

part of the rehabilitative program, it is still possible that the work qualified as substantial gainful

activity. See § 404.1573. Nevertheless, there is little to no evidence in the record showing whether




                                                  5
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 6 of 11




Perry worked under special conditions, what those special conditions were, and whether those

special conditions support a finding of substantial gainful activity.

       According to Perry’s contentions, he worked as a security guard as part of the RWA

program. See Objs. 3. It just so happens that his employment was with the same organization that

administered the program. See R. at 36. If his security guard position is part of the curriculum of

the program, it is possible Perry worked “only because of specially arranged circumstances” or

was “given the opportunity to work . . . because of . . . past association with the employer.” See

§ 404.1573; cf. Wright v. Colvin, No. 12-6628, 2013 WL 6734292, at *8 (D.N.J. Dec. 19, 2013)

(“If [the claimant] was given the job “despite [her] impairment because of family relationship, past

association with [her] employer, or [her] employer’s concern for [her] welfare,” then special

conditions would exist.”). But the record is not sufficiently developed as to the relationship of

Perry’s employment with the RWA program.

       The relevant portion of the record discussing Perry’s security guard job and the RWA

program states as follows:

       ALJ: [Y]ou had substantial gainful activity of over $20,000 with Doe Fund,
            Incorporated. What kind of work were you doing for Doe Fund,
            Incorporated?

       Perry: I was working security. It’s a work program. At first, I was a client, and then
              they hired me as an employee, and that --

       ALJ: Okay.

       Perry: And my title was security. I --

       ALJ: As an employee, making SGA for them, what did you do?

       Perry: I was the security. I --

       ...




                                                  6
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 7 of 11




       Perry: Yeah, of the building, you know, like, the client, because it was an inpatient
              program, but you know, as an employee, I was working security, to make
              sure the facility that ran it was protected.

       ALJ: Okay. What kind of facility was it?

       Perry: It was a work program to introduce people back, you know, from, like, hard
              times and things like that, back into society for gainful employment.

       ALJ: All right. Well, was your work to get you back into gainful employment, or
            was it because you graduated from the program, and you were working for
            them?

       Perry: Well, actually, the gainful employment happened because of the training
              that they gave me. They hired me to that program.

       ALJ: Okay.

R. at 35–36. Based on this discussion, it is unclear whether Perry’s employment was a part of the

program or separate. Perry’s response to the ALJ’s question regarding this issue notably did not

actually answer the question. Perry did not say whether he graduated from the program, but instead

stated the employment happened because of the training from the program. This response provides

no clarity regarding whether the training and his employment were both part of the program, or

whether the training was the program and his subsequent hire was entirely separate from the

program, post-graduation.

       Not only is the record not adequately developed on the issue of special conditions, but the

ALJ did not address the evidence of potential special conditions or explain his finding of the

security guard job as past relevant work. An ALJ is free to find that no special conditions exist

after applying the evidence to the regulations. See Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 122 (3d Cir. 2000). In this case, however, the ALJ made no findings with respect to

Perry’s testimony regarding the RWA program and any potential conditions he may have worked




                                                7
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 8 of 11




under.1 Rather, the ALJ summarily concluded Perry’s security guard job was past relevant work.

See R. at 25 (“The claimant has past relevant work that has been done in the past fifteen years as

a security guard . . . which the vocational expert classified as light [SVP 3] work.”). The Court

therefore cannot uphold the ALJ’s decision. See Burnett, 220 F.3d at 119 (vacating ALJ’s decision

and remanding because ALJ stated a summary conclusion and failed to provide analysis of

finding); cf. Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001) (“Where there is conflicting

probative evidence in the record, we recognize a particularly acute need for an explanation of the

reasoning behind the ALJ’s conclusions, and will vacate or remand a case where such an

explanation is not provided.”).

       The Court disagrees with the Commissioner and the R&R’s contention that the short

discussion in the record is substantial evidence to find that Perry worked without special conditions

related to the RWA program. The Commissioner contends Perry testified he worked as a security

guard after he graduated from the program. See Resp. to Req. for Rev. 3, ECF No. 13. Review of

the transcript, however, shows Perry did not state whether he graduated or whether his job as a

security guard was part of the program. The R&R states Perry’s statement, “At first, I was a client,

and then they hired me as an employee,” is substantial evidence that his employment was entirely

separate from the RWA program. The Court disagrees. At best, the record is unclear on that fact.

As a result, the Court concludes the ALJ failed to adequately address whether the RWA program

placed special conditions on Perry’s security guard job. See Guaraldo v. Colvin, No. 14-5832,

2015 WL 8464869, at *5–6 (E.D. Pa. Oct. 29, 2015) (remanding case because ALJ failed to




1
  The ALJ’s question, “was your work to get you back into gainful employment, or was it because
you graduated from the program, and you were working for them?”, appears to be an attempt to
address any potential special conditions. Perry’s response, however, provided no clarity on the
issue and the ALJ failed to develop the facts on the issue further.

                                                 8
          Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 9 of 11




adequately address whether claimant worked under special conditions when there was some

evidence in record of potential conditions), adopted by, 2015 WL 8489965 (E.D. Pa. Dec. 8, 2015).

       Further, the Court is unable to determine on the record before it whether special conditions

existed and if so, whether they preclude a finding of substantial gainful activity. The record is not

fully developed on this issue and remand is appropriate for further consideration. Because

substantial evidence does not support a finding that Perry performed his security guard job without

special conditions, substantial evidence does not support a finding that the job is substantial gainful

activity or a finding that it qualifies as past relevant work. The Court will thus sustain Perry’s

objection, grant his request for review, and remand this case for further consideration. See Wright

v. Colvin, No. 12-6628, 2013 WL6734292, at *8–9 (D.N.J. Dec. 19, 2013) (remanding cases

because ALJ failed to discuss whether claimant worked job under special conditions and

conclusion that job qualified as substantial gainful employment was not supported by substantial

evidence); Dyer v. Colvin, No. 13-6312, 2015 WL 1458511, at *16 (W.D.N.Y. Mar. 30, 2015)

(remanding because “the ALJ failed to adequately develop the facts necessary to conclude that

[the claimant’s] prior work as a laundry worker was performed at a substantial gainful level”).

       Having determined remand is appropriate to address Perry’s first objection, the Court will

not address the next three objections because they all relate to Perry’s security guard job. The

remaining objections include: (1) the ALJ erred in relying on equivocal vocational expert

testimony as to the SVP classification of the security guard job; (2) the ALJ failed to comply with

SSR 00-4p by failing to receive a reasonable explanation for a conflict between the DOT and

vocational expert testimony as to the SVP classification of the security guard job; and (3) the ALJ

failed to comply with SSR 62-82 by failing to make findings as to the physical and mental demands




                                                  9
         Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 10 of 11




of the security guard job. The ALJ should nonetheless reevaluate and address Perry’s noted

challenges on remand.

       These three remaining objections overlap in several ways but ultimately challenge whether

the ALJ properly concluded Perry’s security guard job was performed at the SVP 2 (unskilled)

rather than the SVP 3 (semiskilled) level and whether Perry could perform that job with his RFC.

However, because the ALJ did not consider whether Perry’s security guard job was performed

under special conditions, the Court cannot determine whether substantial evidence supports the

remaining issues relating to the security guard job. See Guaraldo, 2015 WL 8464869, at *6 n.2

(recommending case be remanded to consider whether a job was performed under special

conditions, declining to address remaining objections, and recommending ALJ address concerns

on remand). After the record is fully developed, if the ALJ finds the security guard job is not past

relevant work, the issue of whether Perry can perform it, and the ALJ’s compliance with SSRs

00-4p and 62-82, would be irrelevant. See, e.g., Mac v. Sullivan, 811 F. Supp. 194, 197 (E.D. Pa.

1993) (noting ALJ found claimant had no past relevant work and shifting burden to Commissioner

to show claimant could perform jobs which exist in substantial numbers in the national economy).

On remand, Perry can raise any concerns he has regarding the security guard job, and the ALJ can

address those concerns.

       As for the final objection, in which Perry asserts the ALJ rejected Dr. Ronald Karpf’s

medical opinion evidence without reasonable explanation, the Court will overrule the objection.

Upon de novo review of the record, the Court agrees with the reasoning in the R&R on this point

and will adopt it. See R. & R. 14–17. The ALJ sufficiently explained his reasoning for affording

Dr. Karpf’s medical opinion partial weight. See R. at 24 (explaining Dr. Karpf’s limitations were

not consistent with treatment notes, functioning evaluations, and Perry’s testimony regarding daily




                                                10
         Case 2:19-cv-03255-JS Document 20 Filed 09/15/20 Page 11 of 11




living and medical treatment). As a result, the Court will overrule this objection for the reasons

stated in the R&R.

CONCLUSION

       The Court will sustain Perry’s first objection because the ALJ failed to consider and

develop the record as to whether Perry’s security guard job was performed under special conditions

of a rehabilitative program. The Court will thus remand the case for further proceedings consistent

with this Memorandum. Because the case will be remanded to develop the record on the security

guard job, the Court does not address three of the remaining objections regarding the security guard

job. The ALJ should nonetheless reevaluate and address any concerns Perry raises as they pertain

to his past relevant work. The Court will overrule Perry’s final objection for the reasons stated in

the R&R. Accordingly, the Court will sustain Perry’s objections in part, adopt the R&R in part,

grant Perry’s request for review in part, and remand this case for further consideration.



                                                   BY THE COURT:


                                                    /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.




                                                11
